Sherwood J. Reese
Sherwood.reese@comcast.net
Drew L. Johnson, P.C.
shetwoodreese@comcast.net
1700 Valley River Drive
Eugene, OR 97401
(541) 434-6466

Attorneys for Plaintiff




                       UNITED ST ATES COURT DISTRICT COURT

                                    DISTRICT OF OREGON

LAURA JO GOLDEN,
                                                     Civil No. 6: 17-cv-01293-JR
                   Plaintiff,
                                                     ORDER APPROVING
       vs.                                           ATTORNEY FEES PURSUANT TO
                                                     42 U.S.C. §406(b)
Commissioner of Social Security
Administration,

                       Defendant.


       After considering Plaintiff's Motion, and counsel for Defendant having no objection,

Plaintiff's Motion is hereby granted in the sum of $16,076.25 in attorney fees, less $7,559.38,

which is the amount of Equal Access to Justice Act ("EAJA") fees already received by

counsel, for a net §406(b) attorney fee award herein of $8516.87 pursuant to 42 U.S.C.

§406(b). Defendant shall pay $8516.87 to Plaintiff's counsel, Drew L. Johnson, PC, less an


ORDER APPROVING ATTORNEYS FEES PURSUANT TO 42 U.S.C §406 (b) -                               1
administrative assessment pursuant to 42 U.S.C. 406(d), and mailed to their office at 1700

Valley River Drive, Eugene, OR 97401. After payment of the $8516.87, the balance of any

other amounts withheld for attorney fees shall be released to Plaintiff. There are no other

costs.

         IT IS SO ORDERED this day of May   1~ 2019




PRESENTED BY:

By:      Isl SHERWOOD J. REESE
         Sherwood J. Reese, OSB #144130
         Of Attorneys for Plaintiff




ORDERAPPROVlNG ATTORNEYS FEES PURSUANT TO 42 U.S.C §406 (b) -                            2
